 

[logo.jpg] 

 

Letter Agreement

 

April 29, 2012

 

Anthony R. Bocchichio

10771 Hawks Vista Street

Plantation, FL 33324

 

Dear Mr. Bocchichio:

 

On behalf of World Surveillance Group Inc. (the “Company”), I would like to
invite you to join the Company’s Board of Directors as Chairman on the terms set
forth below. I believe that your knowledge and experience will be an invaluable
addition to the Company.

 

As compensation for your first year of service as a director and Chairman of the
Board, the Company will (i) pay you $60,000 in cash, payable in 12 monthly
installments of $5,000 with the first payment due upon the signing of this
Letter Agreement, and (ii) issue you 5,000,000 fully paid and non-assessable
shares of common stock, par value $0.00001 per share, of the Company (the
“Common Stock”), such shares to be subject to the restrictions of Rule 144
promulgated pursuant to the Securities Act of 1933, as amended (the “Securities
Act”).

 

You are being added to the Board of Directors as a Class II Director whose term
shall expire at the 2012 Annual Meeting of Stockholders of the Company which is
to be held on July 24, 2012, unless reelected as a director by the shareholders
of the Company at that time. We plan on having at least monthly Board meetings,
some of which will be in person and others to be telephonic. All of your travel
and accommodation expenses reasonably incurred in connection with in-person
Board meetings will be reimbursed by the Company.

 

The Company does not yet have Directors and Officers liability insurance but is
working to procure such insurance and will continue to use commercially
reasonable efforts to do so.

 

Attached for your review, please find an Indemnification Agreement with the
Company and copies of the Company’s Insider Trading Policy, Code of Ethics and
Business Conduct, and Related Party Transaction Policy, which as a director of
the Company you will be subject to. As the Company is publicly traded, you will
also be subject to Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) which requires, among other things, you to file Forms 3, 4
and 5s and comply with the short-swing profit rules – attached is a brief memo
that discusses such rules. Please do not hesitate to contact me or our General
Counsel, Barbara Johnson, if you have any questions.

 

You acknowledge that you (a) understand the requirements of and the general
terms under which you will serve as a director of the Company, (b) understand
that as a director you will have a fiduciary duty to the Company and agree that
you will at all times act in the Company’s best interests while acting in your
capacity as a director of the Company, (c) will do your best to attend Board
meetings and any meetings of committees of which you are then a member, (d) have
read and will adhere to the Company’s Insider Trading Policy, Code of Ethics and
Business Conduct, and Related Party Transaction Policy, (e) will comply with all
applicable state and federal laws and regulations, including Sections 10 and 16
of the Exchange Act and the rules promulgated thereunder, (f) will act in
accordance with the Company’s Restated Certificate of Incorporation and Amended
and Restated By-Laws, as both may be amended from time to time, and the
corporate law of the State of Delaware, (g) agree to hold all information and
Board materials supplied to you regarding the Company in the strictest
confidence and to not disclose such information or materials to any third party
or use such information or materials other than in your capacity as a member of
the Board of Directors of the Company, and (h) have no agreement which would be
violated by your service as a director of the Company and you agree not to enter
into any agreement while you are a director that creates a conflict of interest
with this letter agreement.

 



 

 

 

If you are in agreement with these terms, I would appreciate it if you would
execute two original copies of this letter agreement, which will also reflect
your receipt and understanding of your obligations pursuant to the above
identified policies and rules. Please keep one copy of the letter agreement for
your records, and return the other copy of the letter agreement to Barbara
Johnson.

 

We very much look forward to working with you.

 

 

Very Truly Yours,                   World Surveillance Group Inc.              
                  By: /s/ Glenn D. Estrella           Glenn D. Estrella         
  President and CEO                             Accepted and Agreed,            
                      /s/ Anthony R. Bocchichio           Anthony R. Bocchichio
 



 



 

 

 

 

